         Case 1:18-cv-09936-LGS Document 148 Filed 01/27/20 Page 1 of 8



                                                                                   January 27, 2020
VIA ECF
The Honorable Lorna G Schofield
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
        Jane Doe, et al. v. Trump Corp., et al., 1:18-cv-9936 (LGS)
Dear Judge Schofield:
       Pursuant to the Court’s September 5, 2019 Civil Case Management Plan and Scheduling
Order (Doc. No. 110 (the “Scheduling Order”)), the parties write to update the Court on the status
of the above-captioned action since the parties last filed a joint status update letter on
December 12, 2019 (Doc. No. 134).
   I.      DISCOVERY
   A. Discovery by Plaintiffs
   1. Discovery Served on Defendants
        Plaintiffs have served various discovery requests on Defendants. On December 3, 2018,
Plaintiffs initially served their First Set of Requests for the Production of Documents addressed to
all Defendants prior to the first stay of discovery, which the Court entered on December 20, 2018.
(Doc. No. 54.) On July 30, 2019, following the Court’s resolution of the motion to dismiss
(Doc. No. 97), Plaintiffs served their Second Set of Requests for the Production of Documents and
their First Set of Interrogatories, both of which were addressed to Defendant The Trump
Corporation, prior to the second stay of discovery on August 1, 2019. (Doc. No. 102.) Following
the parties’ conference with the Court on September 5, 2019, after which the discovery stay was
lifted (Doc. No. 106), Plaintiffs served each of those discovery requests on Defendants again.
        Pursuant to the Scheduling Order, Defendants served their Responses and Objections to
these discovery requests on November 26, 2019. (Doc. No. 110.) Plaintiffs responded by letter
on December 3, 2019, noting their position that there are deficiencies in each of these responses
and objections, and asking to meet and confer with Defendants concerning those deficiencies.
        The parties met-and-conferred on December 18, 2019. During that meet-and-confer,
Defendants confirmed that they intend to produce certain non-email documents, such as contracts
between Donald J. Trump and American Communications Network (“ACN”), and also invited
Plaintiffs to propose an initial set of custodians and search terms in connection with their
prospective production to be made in January 2020. Defendants took the position that they would
not agree to produce any organizational charts, corporate structure documents, or similar discovery
in response to Plaintiffs’ Requests, even after Plaintiffs represented that such materials would help
Plaintiffs identify and propose appropriate custodians. Defendants disagreed that such
organizational documents would provide relevant information to Plaintiffs. Defendants further
stated that they understand the Court’s Individual Rules and Procedures for Civil Cases
         Case 1:18-cv-09936-LGS Document 148 Filed 01/27/20 Page 2 of 8



(“Individual Rules”) to limit ESI discovery to a total of ten custodians for all five Defendants,
including their employees, former employees, and associated entities that Plaintiffs served with
Rule 45 subpoenas. Defendants also said that, consistent with the Court’s Individual Rules, they
would agree to search for documents within the date range beginning five years prior to the filing
of this action. Plaintiffs stated their position that the first Plaintiff to join ACN did so in 2013, five
years prior to the filing of the initial Complaint.
        Plaintiffs followed up by letter on December 20, 2019. Plaintiffs made clear their
disagreement with, and reserved all rights with respect to, Defendants’ objections to Plaintiffs’
document requests and Defendants’ position regarding the Court’s Individual Rules. Among other
things, Plaintiffs noted that a five-year limitation on Defendants’ search for responsive ESI was
inappropriate, as Defendants’ relationship with ACN dates back to 2005. In the interests of making
some progress, however, Plaintiffs also proposed an initial set of custodians and search terms.
Defendants confirmed the same day that they would process those searches. On January 16, 2020,
Defendants advised Plaintiffs that in the course of running Plaintiffs’ proposed search strings and
preparing for a production before the end of January 2020, Defendants had determined that certain
search terms returned a large volume of documents. In this correspondence, Defendants also
provided Plaintiffs with a proposed set of search strings to address the large document volume.
        On January 17, 2020, Plaintiffs requested that Defendants provide additional information,
including a breakdown of the volume of documents returned by the relevant searches by custodian.
Defendants provided this information to Plaintiffs on January 19, 2020. On January 22, 2020,
Plaintiffs proposed a revised set of search terms to Defendants. Defendants expect to produce
documents to Plaintiffs this month.
        On January 3, 2020, Plaintiffs served their First Set of Requests for Admission addressed
to all Defendants. On January 24, 2020, Defendants requested an extension to the 30-day response
deadline pursuant to Rule 36 of the Federal Rules of Civil Procedure, so that the parties’ respective
responses to their initial sets of requests for admission would be due on February 12, 2020.
Plaintiffs agreed to Defendants’ request on January 27, 2020.
    2. Discovery Served on Nonparties
       Between January and February 2019, Plaintiffs served subpoenas for the purposes of
preservation on various nonparties while discovery was stayed, as permitted by the Court’s
December 12, 2018 Order (see infra Doc. No. 56).
        On September 5 and September 6, 2019, Plaintiffs issued subpoenas for documents on
various nonparties, including ACN Opportunity, LLC; Allen Weisselberg; Augusta Lee Capital
Partners LLC; Bernard Diamond; Brian M. Krass; Cathy Glosser; Daniel Crowley; George A.
Sorial; Kathy Kaye Herman; Langtree Capital Partners LLC; Langtree Development Group LLC;
Mark Burnett Productions (JMBP, LLC (“JMBP”)); Metro-Goldwyn-Mayer Studios Inc. (“MGM”
and, together with JMBP, the “MGM Entities”); Pasicor LLC; Richard A. Dunn; Richard
Boughrum; Richard Steven Parrin; Robert Dodd Haynes; Success Foundation; Success from
Home Magazine; Success Magazine; Success Partners Holding Co.; T International Realty LLC;


                                                    2
         Case 1:18-cv-09936-LGS Document 148 Filed 01/27/20 Page 3 of 8



The Curetivity Foundation; TNGC Charlotte LLC; Trump National Golf Club LLC; Trump
Productions LLC; West Catawba Avenue LLC; and Xoom Energy LLC.
       On October 23, 2019, Plaintiffs issued subpoenas for documents on nonparties Jason
Greenblatt and Rhona Graff. On November 1, 2019, Plaintiffs issued a subpoena for documents
on nonparty Lynne Patton. On November 7, 2019, Plaintiffs issued subpoenas for documents on
nonparties Anne Archer Butcher and Dolphin Media Group. Plaintiffs also issued a deposition
subpoena on Ms. Butcher on November 15, 2019, and have exchanged correspondence regarding
scheduling. On December 10, 2019, Plaintiffs issued a subpoena for documents on nonparty
Comcast Corporation.
        Plaintiffs are engaged in productive discussions regarding the scope of document
productions responsive to these subpoenas with various nonparties. And Plaintiffs have begun
receiving responses and document productions in response to these subpoenas, as set forth further
below:
        On September 23, 2019, Ms. Glosser and Mr. Diamond each responded regarding their
respective subpoenas. Ms. Kaye Herman made a production of eleven documents on
October 2, 2019. On October 10, 2019, Mssrs. Parrin, Dunn, and Crowley, and Xoom Energy
each served their respective responses and objections. On October 14, 2019, Xoom Energy made
a production of four documents and Mr. Haynes served responses and objections. Xoom Energy
made a further production of 261 documents on November 20, 2019.
        On October 25, 2019, MGM and JMBP served their respective responses and objections.
Plaintiffs responded by letter on November 5, 2019, noting that there were deficiencies in the
responses and objections, and asking to meet and confer concerning those deficiencies. JMBP
made a production of 1,371 documents the same day, and further productions of one document on
December 5, 2019 and two documents on January 17, 2020. On November 22, 2019, following
multiple met-and-confer discussions, counsel for the MGM Entities made clear that they would
not produce a limited set of certain video footage requested by Plaintiffs absent an order from this
Court. On December 10, 2019, unable to resolve the dispute with the MGM Entities without the
Court’s intervention, Plaintiffs filed a letter motion pursuant to Rule III.A of Your Honor’s
Individual Rules requesting a conference with this Court regarding this discovery dispute and
Plaintiffs’ anticipated motion to compel the MGM Entities to produce the withheld material
pursuant to Federal Rule of Civil Procedure 45(d) (see infra II.C (“Pending Motions”) at 5).
        On October 4, 2019, ACN served its responses and objections. Plaintiffs responded by
letter on October 16, 2019, noting that there were deficiencies in the responses and objections.
Plaintiffs have subsequently met and conferred with ACN regarding those deficiencies on multiple
occasions, but ACN has refused to produce a single document. On December 10, 2019, unable to
resolve the dispute with ACN without the Court’s intervention, Plaintiffs filed a letter motion
pursuant to Rule III.A of Your Honor’s Individual Rules requesting a conference with this Court
regarding this discovery dispute and Plaintiffs’ anticipated motion to compel ACN to produce the
withheld material pursuant to Federal Rule of Civil Procedure 45(d) (see infra II.C (“Pending
Motions”) at 5).

                                                 3
         Case 1:18-cv-09936-LGS Document 148 Filed 01/27/20 Page 4 of 8



        On November 20, 2019, Anne Archer Butcher and Dolphin Media Group served their
respective responses and objections. Plaintiffs responded by letter on December 9, 2019, noting
that there were deficiencies in the responses and objections. Plaintiffs met and conferred with
Anne Archer Butcher and Dolphin Media Group on December 12, 2019 and December 19, 2019
to discuss these deficiencies and followed up by letter on January 7, 2020, concerning the scope
of their prospective production and providing search terms. Plaintiffs expect to receive a
production from Anne Archer Butcher and Dolphin Media Group by the end of the month.
       Plaintiffs have met and conferred with counsel for the multiple Success-branded entities,
to which Plaintiffs have granted an extension. Plaintiffs received their responses and objections
together with an initial production of a single document on January 10, 2020, and a subsequent
production of six documents on January 21, 2020.
         Nine of the nonparties that are affiliated with or were previously employed by entities
affiliated with Defendants are represented by counsel for Defendants, namely: Mr. Weisselberg,
Mr. Sorial, T International Realty LLC, TNGC Charlotte LLC, Trump National Golf Club LLC,
Trump Productions LLC, Mr. Greenblatt, Ms. Graff, and Ms. Patton. Plaintiffs offered to meet
and confer with counsel concerning the subpoenas addressed to these six nonparties. Counsel for
Defendants notified Plaintiffs that they were unavailable to meet and confer on the date proposed
by Plaintiffs (October 3), and that they would proceed to serve responses and objections to the six
subpoenas as required, by October 4. On October 4, 2019, each of Mr. Weisselberg, Mr. Sorial, T
International Realty LLC, TNGC Charlotte LLC, Trump National Golf Club LLC, Trump
Productions LLC served responses and objections. On November 14, 2019, Ms. Graff and Mr.
Greenblatt served their responses and objections. On November 18, 2019, Lynne Patton served
her responses and objections. Plaintiffs take the position that there are deficiencies in the responses
and objections served by defense counsel. Plaintiffs and counsel for Defendants met and conferred
concerning the responses and objections served by the first six of these nonparties on
November 4, 2019. Counsel for Defendants have taken the position, in part, that these nonparties
should be treated as party custodians for the purposes of discovery, and that Plaintiffs should
negotiate discovery to be sought from them as part of Plaintiffs’ meet-and-confer with Defendants
concerning party discovery. As set forth above, the parties have since met and conferred
concerning these issues (see supra Section I.A.1).
   B. Discovery by Defendants
               1.      Discovery Served on Plaintiffs
         On September 6, 2019, Defendants served their First Set of Requests for the Production of
Documents and their First Set of Interrogatories, each of which was addressed to all Plaintiffs. On
September 30, 2019, Defendants served their Second Set of Requests for the Production of
Documents and their Second Set of Interrogatories addressed to all Plaintiffs. On November 5,
2019, Defendants served their Third Set of Requests for the Production of Documents addressed
to all Plaintiffs. Pursuant to the Scheduling Order, Plaintiffs served Responses and Objections to
each of these discovery requests on November 26, 2019. (Doc. No. 110.) Plaintiffs also made a
production in response to Defendants’ Third Set of Requests for Production of Documents the

                                                  4
           Case 1:18-cv-09936-LGS Document 148 Filed 01/27/20 Page 5 of 8



same day, and supplemental productions on December 5, 2019, January 13, 2020, and
January 21, 2020. On December 11, 2019, Plaintiffs made a production in response to Defendants’
First and Second Set of Requests for Production of Documents.
       On January 16, 2020 and during the December 18, 2019 meet-and-confer, Defendants
requested a meet-and-confer discussion regarding Plaintiffs’ responses to Defendants’ document
requests and interrogatories. The parties anticipate discussing Plaintiffs’ responses this week.
       On January 3, 2020, Defendants served their First Set of Requests for Admission,
addressed to all Plaintiffs. As set forth above, on January 24, 2020, Defendants requested an
extension to the 30-day response deadline pursuant to Rule 36 of the Federal Rules of Civil
Procedure, so that the parties’ respective responses to their initial sets of requests for admission
would be due on February 12, 2020 (see supra Section I.A.1). Plaintiffs agreed to Defendants’
request on January 27, 2020.
                  2.       Discovery Served on Nonparties
        Defendants served subpoenas for the purposes of preservation on various third parties, as
permitted by the Court’s December 12, 2018 Order (Doc. No. 56). On November 15, 2019,
Defendants issued a subpoena for documents on nonparty Anne Archer Butcher (one week after
Plaintiffs had done so). Ms. Butcher served her responses and objections on November 20, 2019.
    C. Protective Order and Document-Production Stipulation
        On September 10, 2019, the Court entered a protective order. (Doc. No. 112.) On October
16, 2019, Plaintiffs shared with Defendants a draft stipulation concerning the production of
discovery material for their consideration, which Plaintiffs re-sent to Defendants as an exhibit to
Plaintiffs’ letter in response to Defendants’ responses and objections on December 3, 2019.
Plaintiffs await Defendants’ response to that draft.
    II.      PROCEDURAL HISTORY
    A. Pleadings
      Plaintiffs filed their Complaint in this action on October 29, 2018 (Doc. Nos. 1, 19), which
was amended on January 31, 2019 (Doc. No. 77). Defendants filed their Answer on
October 22, 2019. 1 (Doc. No. 126).
    B. Previous Motions
        On October 29, 2018, Plaintiffs filed a motion for leave to proceed under pseudonyms
(Doc. Nos. 3-4), which was granted on December 20, 2018 (Doc. No. 54). Defendants filed a
letter motion requesting a pre-motion conference for a proposed motion to stay all discovery
pending resolution of Defendants’ forthcoming motion to dismiss on December 10, 2018
(Doc. No. 50), which was granted on December 20, 2018 (Doc. No. 54). On December 21, 2018,
the Parties submitted a proposed order stating that “notwithstanding the stay of discovery, the

1
 Plaintiffs respectfully reserve all rights with respect to the sufficiency of Defendants’ Answer.
See Fed. R. Civ. P. 8(b).

                                                           5
         Case 1:18-cv-09936-LGS Document 148 Filed 01/27/20 Page 6 of 8



parties are permitted to serve subpoenas on non-parties for the purpose of document preservation”
(Doc. No. 55), which the Court entered the same day (Doc. No. 56).
        On January 14, 2019, Defendants filed a motion to dismiss the complaint
(Doc. Nos. 63-66), which was denied as moot on February 4, 2019 (Doc. No. 81). After Plaintiffs
filed an amended complaint on January 31, 2019 (Doc. No. 77), Defendants filed a motion to
dismiss the amended complaint on February 21, 2019 (Doc. Nos. 83-85). The motion to dismiss
was denied in part and granted in part on July 24, 2019. (Doc. No. 97).
       On July 29, 2019, Plaintiffs filed a letter motion to adjourn the status conference originally
scheduled for August 8, 2019. (Doc. No. 99). On July 30, 2019, the Court adjourned the status
conference to September 5, 2019. (Doc. No. 100).
        On August 1, 2019, Defendants filed a letter motion to stay discovery (Doc. No. 101),
which was granted the same day (Doc. No. 102). And, on September 5, 2019, the Court ordered
that the discovery stay was lifted. (Doc. No. 106).
        On September 6, 2019, Defendants filed a letter motion requesting an extension of the
briefing schedule for Defendants’ motion to compel arbitration and certain additional relief,
including an extension by four weeks all of the dates contained in the Civil Case Management and
Scheduling Order issued by the Court, and certain expedited discovery from Plaintiffs.
(Doc. No. 108). On September 9, 2019, the Court denied Defendants’ request for a four-week
extension of all deadlines, which the Court construed as a motion for reconsideration of its order
denying Defendants’ request for a stay, but granted Defendants’ request to extend the briefing
schedule for Defendants’ motion to compel arbitration. (Doc. No. 111).
        On September 17, 2019, Plaintiffs filed a letter motion requesting that the Court direct
Plaintiffs to file publicly certain documents submitted to Chambers by email. (Doc. No. 115). The
Court ordered that Plaintiffs file these materials to the public docket on September 18, 2019.
(Doc. No. 117).
   C. Pending Motions
         On July 19, 2019, Defendants informed the Court of their view that the claims against them
are arbitrable and requested the Court’s guidance as to how to proceed regarding a contemplated
motion to compel arbitration. (Doc. No. 94). On July 25, 2019, the day after the Court decided
the motion to dismiss, it issued an order directing the parties to submit by August 1, 2019, a joint
letter proposing, among other things, a briefing schedule for the proposed motion to compel
arbitration. (Doc. No. 98). On July 30, 2019, at Plaintiffs’ request, the Court entered an order
adjourning the August 1, 2019 deadline until August 29, 2019. (Doc. No. 100). On
August 29, 2019 the parties filed that submission. (Doc. No. 104). At a conference held on
September 5, 2019, the Court directed Defendants to file their motion to compel arbitration on
September 12, 2019. In a subsequent order, as noted, supra at 3, the Court ordered Defendants to
file their motion to compel arbitration by September 17, 2019. (Doc. No. 111).
       On September 17, 2019, Defendants filed a motion to compel arbitration
(Doc. Nos. 113-14). Plaintiffs filed their opposition on September 24, 2019 (Doc. No. 120), and

                                                 6
         Case 1:18-cv-09936-LGS Document 148 Filed 01/27/20 Page 7 of 8



Defendants filed a reply in further support of their motion on September 27, 2019 (Doc. No. 121).
The motion is fully submitted and remains under consideration.
        On December 10, 2019, Plaintiffs filed letter motions pursuant to Rule III.A of Your
Honor’s Individual Rules requesting a conference with this Court regarding discovery disputes
with the MGM Entities and ACN, respectively, and Plaintiffs’ anticipated motion to compel each
of those entities to produce certain withheld material pursuant to Federal Rule of Civil
Procedure 45(d) (see supra I.A.2 (Discovery Served on Nonparties by Plaintiffs) at 3).
(Doc. Nos. 129, 131). On December 11, 2019, in response to Plaintiffs’ letter motions concerning
third parties MGM and ACN, Defendants filed a letter objecting to Plaintiffs’ efforts to enforce
subpoenas addressed to third parties while Defendants’ motion to compel arbitration is pending,
because such discovery would be unavailable to Plaintiffs in arbitration. (Doc. No. 133).
        Both the MGM Entities and ACN submitted their respective letters in response to
Plaintiffs’ letter motions on January 6, 2020 pursuant to the Court’s Orders dated December 16,
2019 (Doc. Nos. 135, 136).
        On January 10, 2020, Plaintiffs filed a letter providing support for their position that their
discovery dispute with the MGM Entities is properly before this Court (Doc. No. 144) pursuant to
the Court’s Order dated January 7, 2020 (Doc. No. 141). On January 23, 2020, the Court entered
an Order granting leave for Plaintiffs to file a motion to compel the MGM Entities and setting a
briefing schedule for that motion. (Doc. No. 146.) Plaintiffs’ motion to compel is due on
February 7, 2020.
        On January 13, 2020, Plaintiffs met and conferred with ACN concerning the scope of
ACN’s production pursuant to the Court’s Order dated January 7, 2020 (Doc. No. 142). While
Plaintiffs set forth a proposal for the scope of ACN’s prospective production consistent with the
Court’s Order, ACN continued to advance a threshold objection to the form of the Court’s
Protective Order (Doc. No. 112) that foreclosed the possibility of ACN’s making any production
at all. Plaintiffs followed up by letter on January 22, 2020, noting that ACN’s position is
inconsistent with the Court’s Order (Doc. No. 142) and further reiterating their willingness to work
with ACN to facilitate prompt and reasonable production of materials. To date, Plaintiffs have yet
to receive a satisfactory response from ACN and anticipate that it will be necessary to file a motion
to compel before January 31, 2020 pursuant to the Court’s Order (Doc. No. 142).
       No other motions are pending.
III.   NEXT STATUS LETTER
       The parties will submit their next joint status letter on Wednesday, March 12, 2020.


                                                         Respectfully submitted,




                                                  7
    Case 1:18-cv-09936-LGS Document 148 Filed 01/27/20 Page 8 of 8




/s/ Roberta A. Kaplan                    /s/ Joanna C. Hendon
Roberta A. Kaplan                        Joanna C. Hendon
John C. Quinn                            Cynthia Chen
Alexander J. Rodney                      Andrew L. Kincaid

KAPLAN HECKER & FINK LLP                 SPEARS & IMES LLP
350 Fifth Avenue, Suite 7110             51 Madison Avenue
New York, New York 10118                 New York, New York 10010
Telephone: (212) 763-0883                Telephone: (212) 213-6996
Facsimile: (212) 564-0883                Facsimile: (212) 213-0849
rkaplan@kaplanhecker.com                 jhendon@spearsimes.com
jquinn@kaplanhecker.com                  cchen@spearsimes.com
arodney@kaplanhecker.com                 akincaid@spearsimes.com


Andrew G. Celli, Jr.                     Attorneys for Defendants
Matthew D. Brinckerhoff
O. Andrew F. Wilson
Katherine Rosenfeld
David Berman
Nick Bourland


EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbalaw.com
mbrinckerhoff@ecbalaw.com
awilson@ecbalaw.com
krosenfeld@ecbalaw.com
dberman@ecbalaw.com
nbourland@ecbalaw.com


Attorneys for Plaintiffs




                                    8
